DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant Response to Official Action
The response filed on 2/8/2022 has been entered and made of record.
Acknowledgment 
Claims 2 and 13, canceled on 2/8/2022, are acknowledged by the examiner. 
Claims 1, 3, 7, 12, 14, and 18, amended on 2/8/2022, are acknowledged by the examiner.  
Response to Arguments
The Remarks filed on 2/8/2022 presents no argument. Please see the Interview Summary mailed out on 2/1/2022 for more details on discussions regarding amended claims.     
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, 9-10, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Patent Application Publication 2008/0165848 A1), (“Ye”), in view of Ye et al. (US Patent Application Publication 2009/0175349 A1), (“Ye’349”), further in view of Wang (US Patent Publication 2012/0082222 A1), (“Wang”).

Regarding claim 1, Ye meets the claim limitations, as follows:
A scalable video decoder (i.e. video decoder 28 may be configured to support scalable video coding (SVC) for spatial scalability) [Ye: para. 0034] comprising: 
a block-based (i.e. block-based video compression techniques) [Ye: para. 0003]  decoding unit (i.e. decoding system) [Ye: para. 0016] including a processor (i.e. executed in a processor) [Ye: para. 0012] configured to: 
reconstruct ((i.e. a video decoder to reconstruct) [Ye: para. 0033]; (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]) a base layer signal ((i.e. reconstructed residual signal in the base layer) [Ye: para. 0076]; (i.e. base layer coding blocks) [Ye: para. 0099]) from a data stream (i.e. system 10 may support one-way or two-way video transmission between video devices 12, 16, e.g., for video streaming, video broadcasting, or video telephony.) [Ye: para. 0031l Fig. 2; Fig. 3]; and
reconstruct ((i.e. a video decoder to reconstruct) [Ye: para. 0033]; (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]) an enhancement layer signal of a video ((i.e. the reconstructed enhancement layer video) [Ye: para. 0122]; (i.e. enhancement layer video blocks) [Ye: para. 0060]) from the data stream (i.e. decoding enhancement layer bitstream from an SVC bitstream) [Ye: para. 0033]; (i.e. enhancement layer bitstream) [Ye: para. 0033]) based on intra prediction (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043] using a current intra prediction parameter (i.e. depend on whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027] to decode (i.e. decodes) [Ye: para. 0036] a current block (i.e. a current video block) [Ye: para. 0051] of the enhancement layer signal (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence.) [Ye: para. 0036], wherein the reconstruct of the enhancement layer signal (i.e. the reconstructed enhancement layer video) [Ye: para. 0122] is based on information about a co-located block of the base layer signal ((i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]) and information about a neighboring block (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050] in the enhancement layer signal ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. an upsampled pixel corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0008]), wherein the reconstruct of the enhancement layer signal includes (i.e. the reconstructed enhancement layer video) [Ye: para. 0122]: including:checking (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080] whether (i.e. whether) [Ye: para. 0027] the co-located block ((i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]) of a base layer signal ((i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]) is intra-decoded ((i.e. whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]), wherein the co-located block is co-located relative to the current block (i.e. in FIG. 5, the 3x3 pixel array of base layer video data (labeled B) is first upsampled in the horizontal direction to become a 5x3 pixel array of intermediate values (labeled X). Then, the 5x3 pixel array X is upsampled in the vertical direction to become the final 5x5 pixel array of up sampled video data that correspond to the enhancement layer spatial resolution (labeled E). Note that in FIG. 5, the upsampled pixel location and the location of the pixel before upsampling may be co-located; for example, the center pixel is labeled three times as B, E and X) [Ye: para. 0070; Fig. 5] of the enhancement layer signal ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. an upsampled pixel corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0008]), 
checking (i.e. determined) [Ye: para. 0104] whether the neighboring block ((i.e. neighboring video blocks) [Ye: para. 0003]; (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]) of the enhancement layer signal ((i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]; (i.e. The decision whether to perform interpolation or nearest neighbor copying during the upsampling process may be based on whether the location of the upsampled pixel value corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0024]) is intra-decoded ((i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]) including checking (i.e. determined depending) [Ye: para. 0082] whether (i.e. whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027]) a neighboring intra prediction parameter ((i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]; (i.e. two base layer coding blocks, one of which is intra coded) [Ye: para. 0112]; (i.e. spatial prediction relies on blocks within a common frame (other coded unit) to perform the coding. Spatial prediction coding codes intra-coded blocks, while temporal prediction coding codes inter-coded blocks) [Ye: para. 0057]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]) of a neighboring block (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050] includes an angular intra prediction parameter, wherein the neighboring block spatially neighbors the current block ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. In addition, the decision whether to interpolate or use nearest neighbor copying may also depend on whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027]) of the enhancement layer signal ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. an upsampled pixel corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0008]),responsive to checking (i.e. determined depending) [Ye: para. 0082] the co-located block of the base layer signal ((i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]), inserting a base-layer intra prediction parameter ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. Each slice may include a series of macro blocks, which may be arranged into sub-blocks. As an example, the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]) of the co-located block ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]) of the base layer signal (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080] into the set of intra prediction parameters ((i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]) for the current block ((i.e. a current video block) [Ye: para. 0051]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]),
responsive to checking (i.e. determined depending) [Ye: para. 0082] the neighboring block ((i.e. neighboring video blocks) [Ye: para. 0003]; (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]) of the enhancement layer signal ((i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]; (i.e. The decision whether to perform interpolation or nearest neighbor copying during the upsampling process may be based on whether the location of the upsampled pixel value corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0024]), inserting the neighboring intra prediction parameter ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. Each slice may include a series of macro blocks, which may be arranged into sub-blocks. As an example, the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]) including the angular intra prediction parameter of the neighboring block into the set of intra prediction parameters for the current block ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. Each slice may include a series of macro blocks, which may be arranged into sub-blocks. As an example, the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]),extracting (i.e. decoding of enhancement layer information) [Ye: para. 0063], from the data stream (i.e. bitstream syntax and semantics) [Ye: para. 0040], a syntax element identifying at least one of the set of intra prediction parameters ((i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]; (i.e. decode the information) [Ye: para. 0064]; (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]), wherein the current intra prediction parameter is determined (i.e. depend on whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027] based on the syntax element present by checking (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120], based on the syntax element ((i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]), as to whether the current intra prediction parameter is a member of the set of intra prediction parameters ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]),
determining (i.e. determined) [Ye: para. 0104] the current intra prediction parameter for the current block ((i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]) based on the syntax element ((i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]), 
obtaining an enhancement layer internal prediction of the current block ((i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]; (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]) based on the current intra prediction parameter ((i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120] ; (i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]; (i.e. two base layer coding blocks, one of which is intra coded) [Ye: para. 0112]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]), and  reconstructing ((i.e. a video decoder to reconstruct) [Ye: para. 0033]; (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]) the current block (i.e. a current video block) [Ye: para. 0051] based on the reconstructed base layer signal (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066] and the enhancement layer internal prediction of the current block ((i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]; (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. two base layer coding blocks, one of which is intra coded) [Ye: para. 0112]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]).
Ye does not explicitly disclose the following claim limitations (Emphasis added).
A scalable video decoder, comprising: a block-based decoding unit including a processor configured to: reconstruct a base layer signal from a data stream; and reconstruct an enhancement layer signal of a video from the data stream based on intra prediction using a current intra prediction parameter to decode a current block of the enhancement layer signal, wherein the reconstruct of the enhancement layer signal is based on information about a co-located block of the base layer signal and information about a neighboring block in the enhancement layer signal, wherein the reconstruct of the enhancement layer signal includes: including: checking whether the co-located block of the base layer signal is intra-decoded wherein the co-located block is co-located relative to the current block of the enhancement layer signal, checking whether the neighboring block of the enhancement layer signal is intra- decoded including checking whether a neighboring intra prediction parameter of the neighboring block includes an angular intra prediction parameter, wherein the neighboring block spatially  neighbors the current block of the enhancement layer signal, responsive to checking the co-located block of the base layer signal, inserting a base-layer intra prediction parameter of the co-located block of the base layer signal into a set of intra prediction parameters for the current block, 
responsive to checking the neighboring block of the enhancement layer signal, inserting the neighboring intra prediction parameter including the angular intra prediction parameter of the neighboring block into the set of intra prediction parameters for the current block,extracting, from the data stream, a syntax element identifying at least one of the set of intra prediction parameters, wherein the current intra prediction parameter is determined based on the syntax element present by checking, based on the syntax element, as to whether the current intra prediction parameter is a member of the set of intra prediction parameters,determining the current intra prediction parameter for the current block based on the syntax element, obtaining an enhancement layer internal prediction of the current block based on the current intra prediction parameter, and reconstructing the current block based on the reconstructed base layer signal and the enhancement layer internal prediction of the current block.  

(i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059], 
((i.e. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066]; (i.e. Using the header syntax element for block type as an example, even if a number of consecutive blocks have the same block type, conventional video encoders operating in VLC mode may send a 1-bit flag for each block to indicate that the block type is the same as the previous block. Thus, the conventional video encoder using VLC may encode at least one bit per block per syntax element to exploit the correlation of the header information among the blocks of the slice – Note: It is well known to one with ordinary skill in the arts that the value of this flag indicates whether or not the prediction mode of the neighboring blocks is included) [Ye’349: para. 0032]; (i.e. entropy encoding unit 46 encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062]; (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059]); (i.e. The header syntax elements for blocks of the slice may, however, be spatially correlated. In other words, at least a portion of the blocks of the slice may include similar header information, i.e., one or more of the same header syntax elements) [Ye’349: para. 0061]; (i.e. Thus, each of the groups of syntax elements may include syntax elements of successive blocks) [Ye’349: para. 0061]) 
((i.e. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066]; (i.e. Using the header syntax element for block type as an example, even if a number of consecutive blocks have the same block type, conventional video encoders operating in VLC mode may send a 1-bit flag for each block to indicate that the block type is the same as the previous block. Thus, the conventional video encoder using VLC may encode at least one bit per block per syntax element to exploit the correlation of the header information among the blocks of the slice – Note: It is well known to one with ordinary skill in the arts that the value of this flag indicates whether or not the prediction mode of the neighboring blocks is included) [Ye’349: para. 0032]; (i.e. entropy encoding unit 46 encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062]; (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059]); (i.e. The header syntax elements for blocks of the slice may, however, be spatially correlated. In other words, at least a portion of the blocks of the slice may include similar header information, i.e., one or more of the same header syntax elements) [Ye’349: para. 0061]; (i.e. Thus, each of the groups of syntax elements may include syntax elements of successive blocks) [Ye’349: para. 0061]) including the angular intra prediction parameter of the neighboring block into the set of intra prediction parameters for the current block (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059],
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye with Ye’349 to program the system for checking the angular intra prediction modes and including the intra prediction parameters of the neighboring block of the co-located block of the base layer signal into the set of intra prediction parameters for the current block.  
Therefore, the combination of Ye with Ye’349 will enable the video decoding process to select an appropriate intra prediction mode to improve the coding efficiency of the system [Ye’349: para. 0032].
Ye and Ye’349 do not explicitly disclose the following claim limitations.
whether the current intra prediction parameter is a member of the set of intra prediction parameters,
However, in the same field of endeavor Wang further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. 35 intra-prediction modes are included in the upcoming HEVC standard based on the HM discussed above, which include a variety of directional intra-prediction modes) [Wang: para. 0130] – Note: 35 intra prediction modes of HEVC include multiple  angular intra prediction modes), …..
((i.e. 35 intra-prediction modes are included in the upcoming HEVC standard based on the HM discussed above, which include a variety of directional intra-prediction modes) [Wang: para. 0130] – Note: 35 intra prediction modes of HEVC include multiple  angular intra prediction modes) 
whether the current intra prediction parameter is a member of the set of intra prediction parameters ((i.e. the video encoder may first identify the most probable mode without modification of the neighboring modes) [Wang: para. 0049]; (i.e. If the intra-prediction mode for the current block is actually the same as the most probable mode, the encoder may signal the intra-prediction mode using a one bit most probable mode flag) [Wang: para. 0047]; (i.e. FIG. 4 is a conceptual diagram illustrating intra-prediction modes that may be used for intra-prediction of a block (e.g., a CU) of video data using one or more neighboring pixels of video data. For example, according to some aspects of the disclosure, video encoder 20 and video decoder 30 (FIGS. 1-3) may use the intra-prediction modes shown in FIG. 4 to encode and decode video data. In general, the intra-prediction modes depicted in FIG. 4 are shown for purposes of example only, and represent the four intra-modes available for encoding and decoding macro blocks according to the H.264 specification. Additional intra-prediction modes not shown in FIG. 4 may also be available for encoding to decoding video data. For example, 35 intra-prediction modes are included in the upcoming HEVC standard based on the HM discussed above, which include a variety of directional intra-prediction modes) [Wang: para. 0130; Fig. 4]). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Ye’349 with Wang to program a processor to decode an intra prediction mode of a current block.  
Therefore, the combination of Ye and Ye’349 with Wang will enable the coding system to determine whether the intra coding mode of the current block is belonged and compliant with the directional intra prediction modes defined by the video coding standards such as the AVC/H264 and HEVC. 

Regarding claim 3, Ye meets the claim limitations as set forth in claim 2.  Ye further meets the claim limitations as follow.  
The scalable video decoder (i.e. scalable decoder) [Ye: para. 0374] according to claim 1, wherein the block-based (i.e. block-based video compression techniques) [Ye: para. 0003]  decoding unit (i.e. decoding system) [Ye: para. 0016] is configured to (i.e. video decoder 28 may be configured to) [Ye: para. 0034] perform the checking (i.e. determined) [Ye: para. 0104]  the neighboring block (i.e. neighboring video blocks) [Ye: para. 0003] and inserting in the set with respect to a set of neighboring blocks ((i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]; (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]; (i.e. The decision whether to perform interpolation or nearest neighbor copying during the upsampling process may be based on whether the location of the upsampled pixel value corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0024]) of the enhancement layer signal ((i.e. In general, this disclosure describes adaptive techniques for upsampling base layer video data to code enhancement layer video data for spatial scalability. For example, base layer video data (e.g., residual base layer video blocks) may be upsampled to a higher resolution, and the upsampled data may be used to code enhancement layer video data. As part of the upsampling process, the techniques of this disclosure identify conditions in which upsampling by interpolation may be preferred, and other situations in which upsampling by so-called "nearest neighbor" copying techniques may be preferred) [Ye: para. 0007]; (i.e. in the residual upsampling process as specified in SVC JDS, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined.) [Ye: para. 0080]; (i.e. The method comprises generating upsampled video data based on base layer video data, wherein the upsampled video data corresponds to a spatial resolution of enhancement layer video data, and coding the enhancement layer video data based on the upsampled video data, wherein generating the upsampled video data includes interpolating values for one or more pixel locations of the upsampled video data that correspond to locations between different base layer video blocks defined in the base layer video data) [Ye: para. 0010]; (i.e. According to certain aspects of this disclosure, either interpolation or nearest neighbor copying may be used to define upsampled data, which may be used as reference blocks in the coding of enhancement layer video data. In particular, the decision whether to perform interpolation or nearest neighbor copying may be based on whether an upsampled pixel corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0008]), which neighbor the current block (i.e. neighboring video blocks) [Ye: para. 0003].
Ye does not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoder according to claim 1, wherein the block-based decoding unit is configured to perform the checking the neighboring block and inserting in the set with respect to a set of neighboring blocks of the enhancement layer signal, which neighbor the current block.
However, in the same field of endeavor Ye’349 further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the block-based decoding unit is configured to perform the checking the neighboring block and inserting in the set with respect to a set of neighboring blocks ((i.e. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066]; (i.e. Using the header syntax element for block type as an example, even if a number of consecutive blocks have the same block type, conventional video encoders operating in VLC mode may send a 1-bit flag for each block to indicate that the block type is the same as the previous block. Thus, the conventional video encoder using VLC may encode at least one bit per block per syntax element to exploit the correlation of the header information among the blocks of the slice – Note: It is well known to one with ordinary skill in the arts that the value of this flag indicates whether or not the prediction mode of the neighboring blocks is included) [Ye’349: para. 0032]; (i.e. entropy encoding unit 46 encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062]; (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059]) of the enhancement layer signal (i.e. in a scalable video bitstream which includes one base layer bitstream and one or more enhancement layer bitstreams, the base layer bitstream may be coded in the form of block by block bitstream structure while the enhancement layer may be coded in the form of layered bitstream structure. Such an arrangement provides the benefits of backward compatibility for base layer bitstream ( such as an existing H.264/ AVC decoder can decode the base layer) and higher coding efficiency for enhancement layer. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066], which neighbor the current block ((i.e. The header syntax elements for blocks of the slice may, however, be spatially correlated. In other words, at least a portion of the blocks of the slice may include similar header information, i.e., one or more of the same header syntax elements) [Ye’349: para. 0061]; (i.e. Thus, each of the groups of syntax elements may include syntax elements of successive blocks) [Ye’349: para. 0061]).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye with Ye’349 to program the system to include the intra prediction parameters of the neighboring block or the co-located block into the set of parameter of the current block.  
Therefore, the combination of Ye and Ye’349 will improve the coding efficiency by removing the redundancy bits for coding header information of each individual blocks [Ye’349: para. 0032].  In addition, the performance of the system is also improved since there is no need to decode the intra prediction parameter for each individual blocks. 

Regarding claim 4, Ye and Ye’349 meet the claim limitations as set forth in claim 1.  Ye further meets the claim limitations as follow.  
The scalable video decoder (i.e. scalable decoder) [Ye: para. 0374] according to claim 1, wherein the set of intra prediction parameters ((i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043] for the current block (i.e. a current video block) [Ye: para. 0051] includes a default intra prediction parameter (i.e. [Coding block rule A.] The enhancement layer coding block size may be assumed to be 8x8 for the luma component and 4x4 for the chroma components) [Ye: para. 0089]. 
Ye and Ye’349 do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoder according to claim 1, wherein the set of intra prediction parameters for the current block includes a default intra prediction parameter. 
However, in the same field of endeavor Wang further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the set of intra prediction parameters for the current block includes a default intra prediction parameter (i.e. video encoder 20 may select a predefined default mode, such as DC intra-mode, as the most probable mode) [Wang: para. 0081]. 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Ye’349 with Wang to program a processor to include a default intra prediction mode in the set of most probable intra prediction modes.  
Therefore, the combination of Ye and Ye’349 with Wang will provide a default prediction mode that the video coding system can select to operate when other options may not be available. 

Regarding claim 5, Ye meets the claim limitations as set forth in claim 1.  Ye further meets the claim limitations as follow.  
The scalable video decoder (i.e. scalable decoder) [Ye: para. 0374] according to claim 1, wherein the base-layer (i.e. base layer) [Ye: para. 0112] intra prediction parameter ((i.e. two base layer coding blocks, one of which is intra coded) [Ye: para. 0112]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]) is inserted in the set of intra prediction parameters (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]  for the current block (i.e. a current video block) [Ye: para. 0051] if the neighboring block of the enhancement layer signal ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. The decision whether to perform interpolation or nearest neighbor copying during the upsampling process may be based on whether the location of the upsampled pixel value corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0024]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]) has not been intra-predicted ((i.e. if the base layer and the enhancement layer each define 4 by 4 pixel video blocks, upsampling of the base layer to define more pixels according to the spatial resolution of the enhancement layer results in the block boundaries of the base layer being different than those of the upsampled data. This observation can be exploited such that decisions regarding interpolation or nearest neighbor techniques may be based on whether the upsampled values correspond to edge pixel locations of the enhancement layer (i.e., block boundaries in the enhancement layer) and whether such locations also correspond to locations between block boundaries of the base layer.) [Ye: para. 0047]; (i.e. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer. For nearest neighbor techniques, the upsampled value is defined as that of the pixel location in the base layer that is in closest spatial proximity to the upsampled pixel location. According to this disclosure, by using interpolation for some specific conditions of the upsampling, and nearest neighbor copying for other conditions, the coding of enhancement layer video blocks may be improved) [Ye: para. 0023]. 
Ye does not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoder according to claim 1, wherein the base-layer intra prediction parameter is inserted in the set of intra prediction parameters for the current block if the neighboring block of the enhancement layer signal has not been intra-predicted.
However, in the same field of endeavor Ye’349 further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the base-layer intra prediction parameter is inserted in the set of intra prediction parameters for the current block if the neighboring block of the enhancement layer signal  ((i.e. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066]; (i.e. Using the header syntax element for block type as an example, even if a number of consecutive blocks have the same block type, conventional video encoders operating in VLC mode may send a 1-bit flag for each block to indicate that the block type is the same as the previous block. Thus, the conventional video encoder using VLC may encode at least one bit per block per syntax element to exploit the correlation of the header information among the blocks of the slice – Note: It is well known to one with ordinary skill in the arts that the value of this flag indicates whether or not the prediction mode of the neighboring blocks is included) [Ye’349: para. 0032]; (i.e. entropy encoding unit 46 encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062]; (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059]; (i.e. in a scalable video bitstream which includes one base layer bitstream and one or more enhancement layer bitstreams, the base layer bitstream may be coded in the form of block by block bitstream structure while the enhancement layer may be coded in the form of layered bitstream structure. Such an arrangement provides the benefits of backward compatibility for base layer bitstream ( such as an existing H.264/ AVC decoder can decode the base layer) and higher coding efficiency for enhancement layer. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066] 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye with Ye’349 to program the system to include the intra prediction parameters of the neighboring block or the co-located block into the set of parameter of the current block.  
Therefore, the combination of Ye and Ye’349 will improve the coding efficiency by removing the redundancy bits for coding header information of each individual blocks [Ye’349: para. 0032].  In addition, the performance of the system is also improved since there is no need to decode the intra prediction parameter for each individual blocks. 

Regarding claim 6, Ye meets the claim limitations as set forth in claim 1.  Ye further meets the claim limitations as follow.  
The scalable video decoder (i.e. scalable decoder) [Ye: para. 0374] according to claim 1, wherein the base-layer signal (i.e. base layer) [Ye: para. 0112] is reconstructed (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence.) [Ye: para. 0036] based on a spatial intra prediction mode ((i.e. Video decoder 28 may comprise a combined base/ enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]), and whether (i.e. whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027]) or a temporal inter-prediction mode (i.e. whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027]; (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. spatial prediction relies on blocks within a common frame (other coded unit) to perform the coding. Spatial prediction coding codes intra-coded blocks, while temporal prediction coding codes inter-coded blocks.) [Ye: para. 0057]).  

Regarding claim 9, Ye and Ye’349 meet the claim limitations as set forth in claim 1.  
Ye further meets the claim limitations as follow.  
The scalable video decoder (i.e. scalable decoder) [Ye: para. 0374] according to claim 1, wherein a default intra prediction parameter is included in the set of intra prediction parameters ((i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. [Coding block rule A.] The enhancement layer coding block size may be assumed to be 8x8 for the luma component and 4x4 for the chroma components) [Ye: para. 0089]) for the current block (i.e. a current video block) [Ye: para. 0051] if neither the neighboring intra prediction parameter (i.e. spatial prediction relies on blocks within a common frame) [Ye: para. 0057] nor the base-layer intraApplication No.: 14/666,658 prediction parameter Page 7 prediction parameter ((i.e. two base layer coding blocks, one of which is intra coded) [Ye: para. 0112]; (i.e. an intra coding mode) [Ye: para. 0061]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]), has been selected (i.e. According to certain aspects of this disclosure, either interpolation or nearest neighbor copying may be used to define upsampled data, which may be used as reference blocks in the coding of enhancement layer video data. In particular, the decision whether to perform interpolation or nearest neighbor copying may be based on whether an upsampled pixel corresponds to an edge pixel location in the enhancement layer. Instead of considering only the base layer pixel locations in determining whether to interpolate or use nearest neighbor copying for the upsampling, techniques described in this disclosure may consider upsampled pixel locations relative to block boundaries in the enhancement layer. The block boundaries in the enhancement layer may differ from the block boundaries of the base layer.) [Ye: para. 0008]. 
Ye and Ye’349 do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoder according to claim 1, wherein a default intra prediction parameter is included in the set of intra prediction parameters for the current block if neither the neighboring intra prediction parameter nor the base-layer intra prediction parameter Application No.: 14/666,658 Page 7been selected. 
However, in the same field of endeavor Wang further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. video encoder 20 may select a predefined default mode, such as DC intra-mode, as the most probable mode) [Wang: para. 0081] ((i.e. the intra-prediction mode of neighboring blocks) [Wang: para. 0048]; (i.e. the video encoder may first identify the most probable mode without modification of the neighboring modes. If the video encoder determines that the most probable mode is plane mode and the plane mode is unavailable, the video encoder may instead select another mode, such as DC mode. According to some aspects of the disclosure, a video encoder and a video decoder may be configured with the same most probable mode signaling process when plane mode is not available. That is, for example, if the video decoder determines that the most probable mode is plane mode and the plane mode is unavailable, the video decoder may instead select the same mode as the video encoder, such as DC mode) [Wang: para. 0049]  
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Ye’349 with Wang to program a processor to include a default intra prediction mode in the set of most probable intra prediction modes.  


Regarding claim 10, Ye and Ye’349 meets the claim limitations as set forth in claim 1.  
Ye further meets the claim limitations as follow.  
The scalable video decoder (i.e. scalable decoder) [Ye: para. 0374] according to claim 1, wherein if the current intra prediction parameter (i.e. an intra coding mode) [Ye: para. 0061] is a member of the set of intra prediction parameters (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043], then indexing one of the set of intra prediction parameters using the syntax element, and if not, then deriving another one of a set of possible intra prediction modes  using the syntax element. 
Ye and Ye’349 do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoder according to claim 1, wherein if the current intra prediction parameter is a member of the set of intra prediction parameters, then indexing one of the set of intra prediction parameters using the syntax element, and if not, then deriving another one of a set of possible intra prediction modes  using the syntax element. 
However, in the same field of endeavor Wang further discloses the claim limitations and the deficient claim limitations, as follows:
if the current intra prediction parameter is a member of the set of intra prediction parameters ((i.e. the video encoder may first identify the most probable mode without modification of the neighboring modes.) [Wang: para. 0049]; (i.e. If the intra-prediction mode for the current block is actually the same as the most probable mode, the encoder may signal the intra-prediction mode using a one bit most probable mode flag) [Wang: para. 0047]), then indexing one of the set of intra prediction parameters using the syntax element (i.e. video encoder 20 may maintain a numerical ranking of the intra-modes, with the most often used intra-modes having the lowest numerical ranking) [Wang: para. 0083], and if not, then deriving another one of a set of possible intra prediction modes (i.e. the video encoder may first identify the most probable mode without modification of the neighboring modes. If the video encoder determines that the most probable mode is plane mode and the plane mode is unavailable, the video encoder may instead select another mode, such as DC mode. According to some aspects of the disclosure, a video encoder and a video decoder may be configured with the same most probable mode signaling process when plane mode is not available. That is, for example, if the video decoder determines that the most probable mode is plane mode and the plane mode is unavailable, the video decoder may instead select the same mode as the video encoder, such as DC mode) [Wang: para. 0049], using the syntax element (i.e. these syntax elements) [Wang: para. 0079]. 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Ye’349 with Wang to program the video coding system to check the intra prediction parameters of the current block and verify whether its intra prediction mode belongs to the set of most probable intra prediction modes.  
Therefore, the combination of Ye and Ye’349 with Wang will enable the video coding system to operate properly to enhance the coding efficiency [Ye’349: para. 0032].

Regarding claim 12, Ye meets the claim limitations, as follows:
A scalable video decoding method (i.e. decoding process) [Ye: para. 0016], comprising: 
reconstructing ((i.e. a video decoder to reconstruct) [Ye: para. 0033]; (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]) a base layer signal ((i.e. reconstructed residual signal in the base layer) [Ye: para. 0076]; (i.e. base layer coding blocks) [Ye: para. 0099]; (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]) from a data stream (i.e. system 10 may support one-way or two-way video transmission between video devices 12, 16, e.g., for video streaming, video broadcasting, or video telephony.) [Ye: para. 0031l Fig. 2; Fig. 3]; and
reconstructing ((i.e. a video decoder to reconstruct) [Ye: para. 0033]; (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]) an enhancement layer signal of a video ((i.e. the reconstructed enhancement layer video) [Ye: para. 0122]; (i.e. enhancement layer video blocks) [Ye: para. 0060]; (i.e. enhancement layer bitstream) [Ye: para. 0033]) from the data stream (i.e. decoding enhancement layer bitstream from an SVC bitstream) [Ye: para. 0033] based on intra prediction (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043] using a current intra prediction parameter (i.e. depend on whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027] to decode (i.e. decodes) [Ye: para. 0036] a current block (i.e. a current video block) [Ye: para. 0051] of the enhancement layer signal (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence.) [Ye: para. 0036], wherein the reconstructing of the enhancement layer signal (i.e. the reconstructed enhancement layer video) [Ye: para. 0122] is based on information about a co-located block of the base layer signal ((i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]) and information about a neighboring block (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050] in the enhancement layer signal ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. an upsampled pixel corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0008]), the reconstructing of the enhancement layer signal (i.e. the reconstructed enhancement layer video) [Ye: para. 0122] including:
checking (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080] whether (i.e. whether) [Ye: para. 0027] whether (i.e. whether) [Ye: para. 0027] the co-located block ((i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]) of a base layer signal ((i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]) is intra-decoded ((i.e. whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]), wherein the co-located block is co-located relative to the current block (i.e. in FIG. 5, the 3x3 pixel array of base layer video data (labeled B) is first upsampled in the horizontal direction to become a 5x3 pixel array of intermediate values (labeled X). Then, the 5x3 pixel array X is upsampled in the vertical direction to become the final 5x5 pixel array of up sampled video data that correspond to the enhancement layer spatial resolution (labeled E). Note that in FIG. 5, the upsampled pixel location and the location of the pixel before upsampling may be co-located; for example, the center pixel is labeled three times as B, E and X) [Ye: para. 0070; Fig. 5] of the enhancement layer signal ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. an upsampled pixel corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0008]);checking (i.e. determined) [Ye: para. 0104] whether the neighboring block ((i.e. neighboring video blocks) [Ye: para. 0003]; (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]) of the enhancement layer signal ((i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]; (i.e. The decision whether to perform interpolation or nearest neighbor copying during the upsampling process may be based on whether the location of the upsampled pixel value corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0024]) is intra-decoded ((i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]) including checking (i.e. determined depending) [Ye: para. 0082] whether (i.e. whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027]) a neighboring intra prediction parameter ((i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]; (i.e. two base layer coding blocks, one of which is intra coded) [Ye: para. 0112]; (i.e. spatial prediction relies on blocks within a common frame (other coded unit) to perform the coding. Spatial prediction coding codes intra-coded blocks, while temporal prediction coding codes inter-coded blocks) [Ye: para. 0057]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]) of the neighboring block (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050] includes an angular intra prediction parameter, wherein the neighboring block spatially neighbors the current block ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. In addition, the decision whether to interpolate or use nearest neighbor copying may also depend on whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027]) of the enhancement layer signal ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. an upsampled pixel corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0008]),
responsive to checking (i.e. determined depending) [Ye: para. 0082] the co-located block of the base layer signal ((i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]), inserting a base-layer intra prediction parameter ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. Each slice may include a series of macro blocks, which may be arranged into sub-blocks. As an example, the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]) of the co-located block ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]) of the base layer signal ((i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]) into the set of intra prediction parameters ((i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]) for the current block ((i.e. a current video block) [Ye: para. 0051]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]),
responsive to checking (i.e. determined depending) [Ye: para. 0082] the neighboring block ((i.e. neighboring video blocks) [Ye: para. 0003]; (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]) of the enhancement layer signal ((i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]; (i.e. The decision whether to perform interpolation or nearest neighbor copying during the upsampling process may be based on whether the location of the upsampled pixel value corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0024]), inserting the neighboring intra prediction parameter ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. Each slice may include a series of macro blocks, which may be arranged into sub-blocks. As an example, the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]) including the angular intra prediction parameter of the neighboring block into the set of intra prediction parameters for the current block ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. Each slice may include a series of macro blocks, which may be arranged into sub-blocks. As an example, the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]),
extracting (i.e. decoding of enhancement layer information) [Ye: para. 0063], from the data stream (i.e. bitstream syntax and semantics) [Ye: para. 0040], a syntax element identifying at least one of the set of intra prediction parameters ((i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]; (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]), 
determining (i.e. determined) [Ye: para. 0104] the current intra prediction parameter for the current block ((i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043] ; (i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]) based on the syntax element ((i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]), 
obtaining an enhancement layer internal prediction of the current block ((i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]; (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]) based on the current intra prediction parameter ((i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050] ; (i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]; (i.e. two base layer coding blocks, one of which is intra coded) [Ye: para. 0112; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]]), and  reconstructing ((i.e. a video decoder to reconstruct) [Ye: para. 0033]; (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]) the current block (i.e. a current video block) [Ye: para. 0051] based on the reconstructed base layer signal (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066] and the enhancement layer internal prediction of the current block ((i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]; (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. two base layer coding blocks, one of which is intra coded) [Ye: para. 0112]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]).
Ye does not explicitly disclose the following claim limitations (Emphasis added).
A scalable video decoding method, comprising: reconstructing a base layer signal from a data stream; and reconstructing an enhancement layer signal of a video from the data stream based on intra prediction using a current intra prediction parameter to decode a current block of the enhancement layer signal, wherein the reconstructing of the enhancement layer signal is based on information about a co-located block of the base layer signal and information about a neighboring block in the enhancement layer signal, the reconstructing of the enhancement layer signal including: checking whether the co-located block of the base layer signal is intra-decoded,  wherein the co-located block is co-located relative to the current block of the enhancement layer signal; checking whether the neighboring block of the enhancement layer signal is intra- decoded including checking whether a neighboring intra prediction parameter of the neighboring block includes an angular intra prediction parameter, wherein the neighboring block spatially neighbors the current block of the enhancement layer signal, 155 4838-9288-3899.vlAttorney Docket No. 038929-0511712 responsive to checking the co-located block of the base layer signal, inserting a base-layer intra prediction parameter of the co-located block of the base layer signal into a set of intra prediction parameters for the current block,
responsive to checking the neighboring block of the enhancement layer signal, inserting the neighboring intra prediction parameter including the angular intra prediction parameter of the neighboring block into the set of intra prediction parameters for the current block, extracting, from the data stream, a syntax element identifying at least one of the set of intra prediction parameters, wherein the current intra prediction parameter is determined based on the syntax element present by checking, based on the syntax element, as to whether the current intra prediction parameter is a member of the set of intra prediction parameters,determining the current intra prediction parameter for the current block based on the syntax element, obtaining an enhancement layer internal prediction of the current block based on the current intra prediction parameter, and reconstructing the current block based on the reconstructed base layer signal and the enhancement layer internal prediction of the current block.    
However, in the same field of endeavor, Ye’349 further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059], 
((i.e. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066]; (i.e. Using the header syntax element for block type as an example, even if a number of consecutive blocks have the same block type, conventional video encoders operating in VLC mode may send a 1-bit flag for each block to indicate that the block type is the same as the previous block. Thus, the conventional video encoder using VLC may encode at least one bit per block per syntax element to exploit the correlation of the header information among the blocks of the slice – Note: It is well known to one with ordinary skill in the arts that the value of this flag indicates whether or not the prediction mode of the neighboring blocks is included) [Ye’349: para. 0032]; (i.e. entropy encoding unit 46 encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062]; (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059]); (i.e. The header syntax elements for blocks of the slice may, however, be spatially correlated. In other words, at least a portion of the blocks of the slice may include similar header information, i.e., one or more of the same header syntax elements) [Ye’349: para. 0061]; (i.e. Thus, each of the groups of syntax elements may include syntax elements of successive blocks) [Ye’349: para. 0061]) 
((i.e. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066]; (i.e. Using the header syntax element for block type as an example, even if a number of consecutive blocks have the same block type, conventional video encoders operating in VLC mode may send a 1-bit flag for each block to indicate that the block type is the same as the previous block. Thus, the conventional video encoder using VLC may encode at least one bit per block per syntax element to exploit the correlation of the header information among the blocks of the slice – Note: It is well known to one with ordinary skill in the arts that the value of this flag indicates whether or not the prediction mode of the neighboring blocks is included) [Ye’349: para. 0032]; (i.e. entropy encoding unit 46 encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062]; (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059]); (i.e. The header syntax elements for blocks of the slice may, however, be spatially correlated. In other words, at least a portion of the blocks of the slice may include similar header information, i.e., one or more of the same header syntax elements) [Ye’349: para. 0061]; (i.e. Thus, each of the groups of syntax elements may include syntax elements of successive blocks) [Ye’349: para. 0061]) including the angular intra prediction parameter of the neighboring block into the set of intra prediction parameters for the current block (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059],
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye with Ye’349 to program the system for checking the angular intra prediction modes and including the intra prediction parameters of the neighboring block of the co-located block of the base layer signal into the set of intra prediction parameters for the current block.  
Therefore, the combination of Ye with Ye’349 will enable the video decoding process to select an appropriate intra prediction mode to improve the coding efficiency of the system [Ye’349: para. 0032].
Ye and Ye’349 do not explicitly disclose the following claim limitations.
whether the current intra prediction parameter is a member of the set of intra prediction parameters,
However, in the same field of endeavor Wang further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. 35 intra-prediction modes are included in the upcoming HEVC standard based on the HM discussed above, which include a variety of directional intra-prediction modes) [Wang: para. 0130] – Note: 35 intra prediction modes of HEVC include multiple  angular intra prediction modes), …..
((i.e. 35 intra-prediction modes are included in the upcoming HEVC standard based on the HM discussed above, which include a variety of directional intra-prediction modes) [Wang: para. 0130] – Note: 35 intra prediction modes of HEVC include multiple  angular intra prediction modes) 
whether the current intra prediction parameter is a member of the set of intra prediction parameters ((i.e. the video encoder may first identify the most probable mode without modification of the neighboring modes) [Wang: para. 0049]; (i.e. If the intra-prediction mode for the current block is actually the same as the most probable mode, the encoder may signal the intra-prediction mode using a one bit most probable mode flag) [Wang: para. 0047]; (i.e. FIG. 4 is a conceptual diagram illustrating intra-prediction modes that may be used for intra-prediction of a block (e.g., a CU) of video data using one or more neighboring pixels of video data. For example, according to some aspects of the disclosure, video encoder 20 and video decoder 30 (FIGS. 1-3) may use the intra-prediction modes shown in FIG. 4 to encode and decode video data. In general, the intra-prediction modes depicted in FIG. 4 are shown for purposes of example only, and represent the four intra-modes available for encoding and decoding macro blocks according to the H.264 specification. Additional intra-prediction modes not shown in FIG. 4 may also be available for encoding to decoding video data. For example, 35 intra-prediction modes are included in the upcoming HEVC standard based on the HM discussed above, which include a variety of directional intra-prediction modes) [Wang: para. 0130; Fig. 4]). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Ye’349 with Wang to program a processor to decode an intra prediction mode of a current block.  
 

Regarding claim 14, Ye meets the claim limitations as set forth in claim 12.  Ye further meets the claim limitations as follow.  
The scalable video decoding method according to claim 12 (i.e. decoding process) [Ye: para. 0016], further comprising performing the checking (i.e. determined) [Ye: para. 0104] the neighboring block (i.e. neighboring video blocks) [Ye: para. 0003] and inserting in the set with respect to a set of neighboring blocks ((i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]; (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]; (i.e. The decision whether to perform interpolation or nearest neighbor copying during the upsampling process may be based on whether the location of the upsampled pixel value corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0024]) of the enhancement layer signal ((i.e. In general, this disclosure describes adaptive techniques for upsampling base layer video data to code enhancement layer video data for spatial scalability. For example, base layer video data (e.g., residual base layer video blocks) may be upsampled to a higher resolution, and the upsampled data may be used to code enhancement layer video data. As part of the upsampling process, the techniques of this disclosure identify conditions in which upsampling by interpolation may be preferred, and other situations in which upsampling by so-called "nearest neighbor" copying techniques may be preferred) [Ye: para. 0007]; (i.e. in the residual upsampling process as specified in SVC JDS, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined.) [Ye: para. 0080]; (i.e. The method comprises generating upsampled video data based on base layer video data, wherein the upsampled video data corresponds to a spatial resolution of enhancement layer video data, and coding the enhancement layer video data based on the upsampled video data, wherein generating the upsampled video data includes interpolating values for one or more pixel locations of the upsampled video data that correspond to locations between different base layer video blocks defined in the base layer video data) [Ye: para. 0010]; (i.e. According to certain aspects of this disclosure, either interpolation or nearest neighbor copying may be used to define upsampled data, which may be used as reference blocks in the coding of enhancement layer video data. In particular, the decision whether to perform interpolation or nearest neighbor copying may be based on whether an upsampled pixel corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0008]), which neighbor the current block (i.e. neighboring video blocks) [Ye: para. 0003].
Ye does not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoding method according to claim 12, further comprising performing the checking the neighboring block and inserting in the set with respect to a set of neighboring blocks of the enhancement layer signal, which neighbor the current block.
However, in the same field of endeavor Ye’349 further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066]; (i.e. Using the header syntax element for block type as an example, even if a number of consecutive blocks have the same block type, conventional video encoders operating in VLC mode may send a 1-bit flag for each block to indicate that the block type is the same as the previous block. Thus, the conventional video encoder using VLC may encode at least one bit per block per syntax element to exploit the correlation of the header information among the blocks of the slice – Note: It is well known to one with ordinary skill in the arts that the value of this flag indicates whether or not the prediction mode of the neighboring blocks is included) [Ye’349: para. 0032]; (i.e. entropy encoding unit 46 encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062]; (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059]) of the enhancement layer signal (i.e. in a scalable video bitstream which includes one base layer bitstream and one or more enhancement layer bitstreams, the base layer bitstream may be coded in the form of block by block bitstream structure while the enhancement layer may be coded in the form of layered bitstream structure. Such an arrangement provides the benefits of backward compatibility for base layer bitstream ( such as an existing H.264/ AVC decoder can decode the base layer) and higher coding efficiency for enhancement layer. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066], which neighbor the current block ((i.e. The header syntax elements for blocks of the slice may, however, be spatially correlated. In other words, at least a portion of the blocks of the slice may include similar header information, i.e., one or more of the same header syntax elements) [Ye’349: para. 0061]; (i.e. Thus, each of the groups of syntax elements may include syntax elements of successive blocks) [Ye’349: para. 0061]).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye with Ye’349 to program the system to include the intra prediction parameters of the neighboring block or the co-located block into the set of parameter of the current block.  
Therefore, the combination of Ye and Ye’349 will improve the coding efficiency by removing the redundancy bits for coding header information of each individual blocks [Ye’349: para. 0032].  In addition, the performance of the system is also improved since there is no need to decode the intra prediction parameter for each individual blocks.

Regarding claim 15, Ye and Ye’349 meet the claim limitations as set forth in claim 12.  Ye further meets the claim limitations as follow.  
The scalable video decoding method according to claim 12 (i.e. decoding process) [Ye: para. 0016], wherein the set of intra prediction parameters ((i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043] for the current block (i.e. a current video block) [Ye: para. 0051] includes a default intra prediction parameter (i.e. [Coding block rule A.] The enhancement layer coding block size may be assumed to be 8x8 for the luma component and 4x4 for the chroma components) [Ye: para. 0089]. 
Ye and Ye’349 do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoding method according to claim 12, wherein the set of intra prediction parameters for the current block includes a default intra prediction parameter.

wherein the set of intra prediction parameters for the current block includes a default intra prediction parameter (i.e. video encoder 20 may select a predefined default mode, such as DC intra-mode, as the most probable mode) [Wang: para. 0081]. 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Ye’349 with Wang to program a processor to include a default intra prediction mode in the set of most probable intra prediction modes.  
Therefore, the combination of Ye and Ye’349 with Wang will provide a default prediction mode that the video coding system can select to operate when other options may not be available.

Regarding claim 16, Ye meets the claim limitations as set forth in claim 12.  Ye further meets the claim limitations as follow.  
The scalable video decoding method according to claim 12 (i.e. decoding process) [Ye: para. 0016], wherein the base-layer (i.e. base layer) [Ye: para. 0112] intra prediction parameter ((i.e. two base layer coding blocks, one of which is intra coded) [Ye: para. 0112]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]) is inserted in the set of intra prediction parameters (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]  for the current block (i.e. a current video block) [Ye: para. 0051] if the neighboring block of the enhancement layer signal ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. The decision whether to perform interpolation or nearest neighbor copying during the upsampling process may be based on whether the location of the upsampled pixel value corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0024]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]) has not been intra-predicted ((i.e. if the base layer and the enhancement layer each define 4 by 4 pixel video blocks, upsampling of the base layer to define more pixels according to the spatial resolution of the enhancement layer results in the block boundaries of the base layer being different than those of the upsampled data. This observation can be exploited such that decisions regarding interpolation or nearest neighbor techniques may be based on whether the upsampled values correspond to edge pixel locations of the enhancement layer (i.e., block boundaries in the enhancement layer) and whether such locations also correspond to locations between block boundaries of the base layer.) [Ye: para. 0047]; (i.e. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer. For nearest neighbor techniques, the upsampled value is defined as that of the pixel location in the base layer that is in closest spatial proximity to the upsampled pixel location. According to this disclosure, by using interpolation for some specific conditions of the upsampling, and nearest neighbor copying for other conditions, the coding of enhancement layer video blocks may be improved) [Ye: para. 0023]. 
Ye does not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoding method according to claim 12, wherein the base-layer intra prediction parameter is inserted in the set of intra prediction parameters for the current block if the neighboring block of the enhancement layer signal has not been intra- predicted.

wherein the base-layer intra prediction parameter is inserted in the set of intra prediction parameters for the current block if the neighboring block of the enhancement layer signal  ((i.e. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066]; (i.e. Using the header syntax element for block type as an example, even if a number of consecutive blocks have the same block type, conventional video encoders operating in VLC mode may send a 1-bit flag for each block to indicate that the block type is the same as the previous block. Thus, the conventional video encoder using VLC may encode at least one bit per block per syntax element to exploit the correlation of the header information among the blocks of the slice – Note: It is well known to one with ordinary skill in the arts that the value of this flag indicates whether or not the prediction mode of the neighboring blocks is included) [Ye’349: para. 0032]; (i.e. entropy encoding unit 46 encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062]; (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059]; (i.e. in a scalable video bitstream which includes one base layer bitstream and one or more enhancement layer bitstreams, the base layer bitstream may be coded in the form of block by block bitstream structure while the enhancement layer may be coded in the form of layered bitstream structure. Such an arrangement provides the benefits of backward compatibility for base layer bitstream ( such as an existing H.264/ AVC decoder can decode the base layer) and higher coding efficiency for enhancement layer. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066] 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye with Ye’349 to program the system to include the intra prediction parameters of the neighboring block or the co-located block into the set of parameter of the current block.  
Therefore, the combination of Ye and Ye’349 will improve the coding efficiency by removing the redundancy bits for coding header information of each individual blocks [Ye’349: para. 0032].  In 

Regarding claim 18, Ye meets the claim limitations, as follows:
A scalable video encoder (i.e. Video encoder 22 comprising: 
a block-based (i.e. block-based video compression techniques) [Ye: para. 0003]  encoding unit (i.e. a video encoding including a processor (i.e. executed in a processor) [Ye: para. 0012] configured to: 
encode (i.e. to encode) [Ye: para. 0043] a base layer signal ((i.e. perform encoding of a base layer) [Ye: para. 0035]; (i.e. base layer coding blocks) [Ye: para. 0099]; (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]) of a video ((i.e. enhancement layer video blocks) [Ye: para. 0060]; (i.e. enhancement layer bitstream) [Ye: para. 0033]) into a data stream (i.e. system 10 may support one-way or two-way video transmission between video devices 12, 16, e.g., for video streaming, video broadcasting, or video telephony) [Ye: para. 0031l Fig. 2; Fig. 3]; and
encode (i.e. to encode) [Ye: para. 0043] an enhancement layer signal of a video ((i.e. enhancement layer video blocks) [Ye: para. 0060]; (i.e. enhancement layer bitstream) [Ye: para. 0033] ; (i.e. In inter-layer prediction, enhancement layer video blocks may be coded using predictive techniques that are similar to motion estimation and motion compensation. In particular, enhancement layer video residual data blocks may be coded using reference blocks in the base layer. However, the base and enhancement layers have different spatial resolutions. Therefore, the base layer video data may be upsampled to the spatial resolution of the enhancement layer video data, e.g., to form reference blocks for generation of the enhancement layer residual data) [Ye: para. 0006]; (i.e. Interpolation may involve the generation of a weighted average for an upsampled value, wherein the weighted average is defined between two or more pixel values of the base layer. For nearest neighbor techniques, the upsampled value is defined as that of the pixel location in the base layer that is in closest spatial proximity to the upsampled pixel location. According to this disclosure, by using interpolation for some specific conditions of the upsampling, and nearest neighbor copying for other conditions, the coding of enhancement layer video blocks may be improved) [Ye: para. 0023]) into the data stream (i.e.  enhancement layer bitstream from an SVC bitstream) [Ye: para. 0033] based on intra prediction (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043] using a current intra prediction parameter (i.e. depend on whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027] to encode (i.e. coding (i.e., encoding a current block (i.e. a current video block) [Ye: para. 0051] of the enhancement layer signal ((i.e. an enhancement layer encoder) [Ye: para. 0035; Fig. 1]; (i.e. coding (i.e., encoding  wherein the encode of the enhancement layer signal (i.e. video encoder 22 may include a base layer encoder 32 and an enhancement layer encoder 34 to perform encoding of a base layer and the enhancement layer, respectively. In some cases, multiple enhancement layers may be supported, in which case, multiple enhancement layer encoders may be provided to code progressively detailed levels of video enhancement) [Ye: para. 0035] is based on information about a co-located block of the base layer signal ((i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]) and information about a neighboring block (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050] in the enhancement layer signal ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. an upsampled pixel corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0008]), wherein the encode of the enhancement layer signal includes ((i.e. the reconstructed enhancement layer video) [Ye: para. 0122]; (i.e. a current video block 31 (e.g., an enhancement layer video block) within a video frame to be encoded.) [Ye: para. 0051; Fig. 2]) comprising:checking (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080] whether (i.e. whether) [Ye: para. 0027] whether (i.e. whether) [Ye: para. 0027] the co-located block ((i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]) of a base layer signal ((i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]) is intra-decoded ((i.e. whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]), wherein the co-located block is co-located relative to the current block (i.e. in FIG. 5, the 3x3 pixel array of base layer video data (labeled B) is first upsampled in the horizontal direction to become a 5x3 pixel array of intermediate values (labeled X). Then, the 5x3 pixel array X is upsampled in the vertical direction to become the final 5x5 pixel array of up sampled video data that correspond to the enhancement layer spatial resolution (labeled E). Note that in FIG. 5, the upsampled pixel location and the location of the pixel before upsampling may be co-located; for example, the center pixel is labeled three times as B, E and X) [Ye: para. 0070; Fig. 5] of the enhancement layer signal ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. an upsampled pixel corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0008]);
checking (i.e. determined) [Ye: para. 0104] whether the neighboring block ((i.e. neighboring video blocks) [Ye: para. 0003]; (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]) of the enhancement layer signal ((i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]; (i.e. The decision whether to perform interpolation or nearest neighbor copying during the upsampling process may be based on whether the location of the upsampled pixel value corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0024]) is intra-decoded ((i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]) including checking (i.e. determined depending) [Ye: para. 0082] whether (i.e. whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027]) the neighboring intra prediction parameter ((i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]; (i.e. two base layer coding blocks, one of which is intra coded) [Ye: para. 0112]; (i.e. spatial prediction relies on blocks within a common frame (other coded unit) to perform the coding. Spatial prediction coding codes intra-coded blocks, while temporal prediction coding codes inter-coded blocks) [Ye: para. 0057]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]) of a neighboring block (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050] includes an angular intra prediction parameter, wherein the neighboring block spatially neighbors the current block (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. In addition, the decision whether to interpolate or use nearest neighbor copying may also depend on whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027]) of the enhancement layer signal ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. an upsampled pixel corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0008]),
responsive to checking (i.e. determined depending) [Ye: para. 0082] the co-located block of the base layer signal ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]), inserting a base-layer intra prediction parameter ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. if the intra__16x16 prediction mode is used) [Ye: para. 0044]) of the co-located block ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]) of the base layer signal ((i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]; (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]; (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]) into the set of intra prediction parameters ((i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]) for the current block ((i.e. a current video block) [Ye: para. 0051]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. spatial prediction relies on blocks within a common frame (other coded unit) to perform the coding. Spatial prediction coding codes intra-coded blocks, while temporal prediction coding codes inter-coded blocks.) [Ye: para. 0057]),
responsive to checking (i.e. determined depending) [Ye: para. 0082] the neighboring block ((i.e. neighboring video blocks) [Ye: para. 0003]; (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]) of the enhancement layer signal ((i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]; (i.e. The decision whether to perform interpolation or nearest neighbor copying during the upsampling process may be based on whether the location of the upsampled pixel value corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0024]), inserting the neighboring intra prediction parameter ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. Each slice may include a series of macro blocks, which may be arranged into sub-blocks. As an example, the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]) including the angular intra prediction parameter of the neighboring block into the set of intra prediction parameters for the current block ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. Each slice may include a series of macro blocks, which may be arranged into sub-blocks. As an example, the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]),
determining (i.e. determined) [Ye: para. 0104] the current intra prediction parameter for the current block ((i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043] ; (i.e. if the intra__16x16 prediction mode is used) [Ye: para. 0044]) as at least one of the set of intra prediction parameters ((i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]; (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. spatial prediction relies on blocks within a common frame (other coded unit) to perform the coding. Spatial prediction coding codes intra-coded blocks, while temporal prediction coding codes inter-coded blocks.) [Ye: para. 0057]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. if the intra__16x16 prediction mode is used) [Ye: para. 0044]), and reconstructing ((i.e. a video decoder to reconstruct) [Ye: para. 0033]; (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]), and
inserting into the data stream a syntax element (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120], wherein the current intra prediction parameter is determined (i.e. depend on whether the two base layer video blocks were coded via different coding modes (e.g., intra or inter coding modes)) [Ye: para. 0027] based on the syntax element present by checking (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120], based on the syntax element ((i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]), as to whether the current intra prediction parameter is a member of the set of intra prediction parameters ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]), 
wherein the current block (((i.e. a current video block) [Ye: para. 0051]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044] ; (i.e. the two base layer video blocks) [Ye: para. 0061]) is to be reconstructed based on a reconstructed base layer signal ((i.e. reconstructed residual signal in the base layer) [Ye: para. 0076]; (i.e. base layer coding blocks) [Ye: para. 0099]; (i.e. in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined) [Ye: para. 0080]; (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0080]) and an enhancement layer internal prediction of the current block obtained using the current intra prediction parameter ((i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance. In SVC, whether residual prediction is used or not may be indicated using a one-bit flag ResPred associated with the macroblock, which may be coded as a macroblock level syntax element. If ResPred = 1, then the enhancement layer residual is coded after subtracting from it the base layer residual block. When the enhancement layer bitstream represents a video signal with higher spatial resolution, the base layer residual signal is upsampled to the resolution of the enhancement layer before being used in inter-layer prediction. This is the function of upsamplers 4S and S9 in FIGS. 2 and 3, i.e., generation of the upsampled video blocks. In SVC Joint Draft S (JDS), a bilinear filter is proposed for the upsampler in order to upsample the base layer residual signal, with some exceptions on base layer block boundaries.  SVC JDS supports both dyadic spatial scalability and extended spatial scalability (ESS). In dyadic spatial scalability, the enhancement layer video frame is twice as large as the base layer video in each dimension and cropping, if any, happens on macro block boundaries. In ESS, arbitrary scaling ratios and cropping parameters between the base and the enhancement layer video signal are allowed. When ESS is used, pixel alignment between the base and the enhancement layers may be arbitrary) [Ye: para. 0066-0068])..
Ye does not explicitly disclose the following claim limitations (Emphasis added).
A scalable video encoder, comprising: a block-based encoding unit including a processor configured to: encode a base layer signal of a video into a data stream; and encode an enhancement layer signal of the video into the data stream based on intra prediction using a current intra prediction parameter to encode current block of the enhancement layer signal wherein the encode of the enhancement layer signal is based on information about a co-located block of the base layer signal and information about a neighboring block in the enhancement layer signal, the encode of the enhancement layer signal comprising: checking whether the co-located block of the base layer signal is intra-encoded wherein the co-located block is co-located relative to the current block of the enhancement layer signal; checking whether the neighboring block of the enhancement layer signal is intra- decoded including checking whether a neighboring intra prediction parameter of the neighboring block includes an angular intra prediction parameter, wherein the neighboring block spatially neighbors the current block of the enhancement layer signal, responsive to checking the co-located block of the base layer signal, inserting a base-layer intra prediction parameter of the co-located block of the base layer signal into a set of intra prediction parameters for the current block, responsive to checking the neighboring block of the enhancement layer signal, inserting the neighboring intra prediction parameter including the angular intra prediction parameter of the neighboring block into the set of intra prediction parameters for the current block,
determining the current intra prediction parameter for the current block as at least one of the set of intra prediction parameters, and inserting into the data stream a syntax element, which indicates the at least one of the set of intra prediction parameters, wherein the current intra prediction parameter is determined based on the syntax element present by checking, based on the syntax element, as to whether the current intra prediction parameter is a member of the set of intra prediction parameters,wherein the current block is to be reconstructed based on a reconstructed base layer signal and an enhancement layer internal prediction of the current block obtained using the current intra prediction parameter.. 4834-1039-4249.v IApplication No.: 16/180,292 Page 9  
However, in the same field of endeavor, Ye’349 further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059], 
((i.e. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066]; (i.e. Using the header syntax element for block type as an example, even if a number of consecutive blocks have the same block type, conventional video encoders operating in VLC mode may send a 1-bit flag for each block to indicate that the block type is the same as the previous block. Thus, the conventional video encoder using VLC may encode at least one bit per block per syntax element to exploit the correlation of the header information among the blocks of the slice – Note: It is well known to one with ordinary skill in the arts that the value of this flag indicates whether or not the prediction mode of the neighboring blocks is included) [Ye’349: para. 0032]; (i.e. entropy encoding unit 46 encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062]; (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059]); (i.e. The header syntax elements for blocks of the slice may, however, be spatially correlated. In other words, at least a portion of the blocks of the slice may include similar header information, i.e., one or more of the same header syntax elements) [Ye’349: para. 0061]; (i.e. Thus, each of the groups of syntax elements may include syntax elements of successive blocks) [Ye’349: para. 0061]) 
((i.e. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066]; (i.e. Using the header syntax element for block type as an example, even if a number of consecutive blocks have the same block type, conventional video encoders operating in VLC mode may send a 1-bit flag for each block to indicate that the block type is the same as the previous block. Thus, the conventional video encoder using VLC may encode at least one bit per block per syntax element to exploit the correlation of the header information among the blocks of the slice – Note: It is well known to one with ordinary skill in the arts that the value of this flag indicates whether or not the prediction mode of the neighboring blocks is included) [Ye’349: para. 0032]; (i.e. entropy encoding unit 46 encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062]; (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059]); (i.e. The header syntax elements for blocks of the slice may, however, be spatially correlated. In other words, at least a portion of the blocks of the slice may include similar header information, i.e., one or more of the same header syntax elements) [Ye’349: para. 0061]; (i.e. Thus, each of the groups of syntax elements may include syntax elements of successive blocks) [Ye’349: para. 0061]) including the angular intra prediction parameter of the neighboring block into the set of intra prediction parameters for the current block (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059],
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye with Ye’349 to program the system for checking the angular intra prediction modes and including the intra prediction parameters of the neighboring block of the co-located block of the base layer signal into the set of intra prediction parameters for the current block.  

Ye and Ye’349 do not explicitly disclose the following claim limitations.
whether the current intra prediction parameter is a member of the set of intra prediction parameters,
However, in the same field of endeavor Wang further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. 35 intra-prediction modes are included in the upcoming HEVC standard based on the HM discussed above, which include a variety of directional intra-prediction modes) [Wang: para. 0130] – Note: 35 intra prediction modes of HEVC include multiple  angular intra prediction modes), …..
((i.e. 35 intra-prediction modes are included in the upcoming HEVC standard based on the HM discussed above, which include a variety of directional intra-prediction modes) [Wang: para. 0130] – Note: 35 intra prediction modes of HEVC include multiple  angular intra prediction modes) 
whether the current intra prediction parameter is a member of the set of intra prediction parameters ((i.e. the video encoder may first identify the most probable mode without modification of the neighboring modes) [Wang: para. 0049]; (i.e. If the intra-prediction mode for the current block is actually the same as the most probable mode, the encoder may signal the intra-prediction mode using a one bit most probable mode flag) [Wang: para. 0047]; (i.e. FIG. 4 is a conceptual diagram illustrating intra-prediction modes that may be used for intra-prediction of a block (e.g., a CU) of video data using one or more neighboring pixels of video data. For example, according to some aspects of the disclosure, video encoder 20 and video decoder 30 (FIGS. 1-3) may use the intra-prediction modes shown in FIG. 4 to encode and decode video data. In general, the intra-prediction modes depicted in FIG. 4 are shown for purposes of example only, and represent the four intra-modes available for encoding and decoding macro blocks according to the H.264 specification. Additional intra-prediction modes not shown in FIG. 4 may also be available for encoding to decoding video data. For example, 35 intra-prediction modes are included in the upcoming HEVC standard based on the HM discussed above, which include a variety of directional intra-prediction modes) [Wang: para. 0130; Fig. 4]). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Ye’349 with Wang to program a processor to decode an intra prediction mode of a current block.  
Therefore, the combination of Ye and Ye’349 with Wang will enable the coding system to determine whether the intra coding mode of the current block is belonged and compliant with the directional intra prediction modes defined by the video coding standards such as the AVC/H264 and HEVC. 

Regarding claim 19, Ye meets the claim limitations as set forth in claim 18.  Ye further meets the claim limitations as follow.  
The scalable video decoding method according to claim 12 (i.e. decoding process) [Ye: para. 0016], wherein encoding the enhancement layer signal ((i.e. encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062] (i.e. reconstructed enhancement layer video) [Ye: para. 0122]) includes checking (i.e. determined) [Ye: para. 0104] whether the neighboring block ((i.e. neighboring video blocks) [Ye: para. 0003]; (i.e. a syntax element FRext may be defined as part of the block header) [Ye: para. 0120]; (i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]; (i.e. The decision whether to perform interpolation or nearest neighbor copying during the upsampling process may be based on whether the location of the upsampled pixel value corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0024]) of the enhancement layer signal ((i.e. In general, this disclosure describes adaptive techniques for upsampling base layer video data to code enhancement layer video data for spatial scalability. For example, base layer video data (e.g., residual base layer video blocks) may be upsampled to a higher resolution, and the upsampled data may be used to code enhancement layer video data. As part of the upsampling process, the techniques of this disclosure identify conditions in which upsampling by interpolation may be preferred, and other situations in which upsampling by so-called "nearest neighbor" copying techniques may be preferred) [Ye: para. 0007]; (i.e. in the residual upsampling process as specified in SVC JDS, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined.) [Ye: para. 0080]; (i.e. The method comprises generating upsampled video data based on base layer video data, wherein the upsampled video data corresponds to a spatial resolution of enhancement layer video data, and coding the enhancement layer video data based on the upsampled video data, wherein generating the upsampled video data includes interpolating values for one or more pixel locations of the upsampled video data that correspond to locations between different base layer video blocks defined in the base layer video data) [Ye: para. 0010]; (i.e. According to certain aspects of this disclosure, either interpolation or nearest neighbor copying may be used to define upsampled data, which may be used as reference blocks in the coding of enhancement layer video data. In particular, the decision whether to perform interpolation or nearest neighbor copying may be based on whether an upsampled pixel corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0008]) is intra-decoded ((i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]), and responsive to checking (i.e. determined depending) [Ye: para. 0082] the neighboring block (i.e. neighboring video blocks) [Ye: para. 0003], inserting the neighboring intra prediction parameter of the neighboring block ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. if the intra_16x16 prediction mode is used) [Ye: para. 0044]) into the set of intra prediction parameters ((i.e. SVC may support a number of inter-layer prediction techniques to improve coding performance. For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance) [Ye: para. 0066]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]; (i.e. if the intra__16x16 prediction mode is used) [Ye: para. 0044]) for the current block (i.e. a current video block) [Ye: para. 0051].  
Ye does not explicitly disclose the following claim limitations (Emphasis added).
The scalable video encoder according to claim 18, wherein encoding the enhancement layer signal includes checking whether the neighboring block of the enhancement layer signal is intra-decoded, and responsive to checking the neighboring block, inserting the neighboring intra prediction parameter of the neighboring block into the set of intra prediction parameters for the current block.   

((i.e. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066]; (i.e. Using the header syntax element for block type as an example, even if a number of consecutive blocks have the same block type, conventional video encoders operating in VLC mode may send a 1-bit flag for each block to indicate that the block type is the same as the previous block. Thus, the conventional video encoder using VLC may encode at least one bit per block per syntax element to exploit the correlation of the header information among the blocks of the slice – Note: It is well known to one with ordinary skill in the arts that the value of this flag indicates whether or not the prediction mode of the neighboring blocks is included) [Ye’349: para. 0032]; (i.e. entropy encoding unit 46 encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062]; (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059]) into the set of intra prediction parameters for the current block (i.e. The header syntax elements for blocks of the slice may, however, be spatially correlated. In other words, at least a portion of the blocks of the slice may include similar header information, i.e., one or more of the same header syntax elements) [Ye’349: para. 0061].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye with Ye’349 to program the system to include the intra prediction parameters of the neighboring block or the co-located block into the set of parameter of the current block.  
Therefore, the combination of Ye and Ye’349 will improve the coding efficiency by removing the redundancy bits for coding header information of each individual blocks [Ye’349: para. 0032].  In addition, the performance of the system is also improved since there is no need to decode the intra prediction parameters for each individual blocks. 

Regarding claim 20, Ye meets the claim limitations as set forth in claim 18.  Ye further meets the claim limitations as follow.  
The scalable video encoder according to claim 18  (i.e. Video encoder 22 , wherein the base-layer (i.e. base layer) [Ye: para. 0112] intra prediction parameter ((i.e. two base layer coding blocks, one of which is intra coded) [Ye: para. 0112]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]) is inserted in the set of intra prediction parameters (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]  for the current block (i.e. a current video block) [Ye: para. 0051] if the neighboring block of the enhancement layer signal ((i.e. For intra-coding, spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded.) [Ye: para. 0050]; (i.e. The decision whether to perform interpolation or nearest neighbor copying during the upsampling process may be based on whether the location of the upsampled pixel value corresponds to an edge pixel location in the enhancement layer) [Ye: para. 0024]; (i.e. Spatial prediction reduces redundancy between neighboring video blocks within a given video frame) [Ye: para. 0003]) has not been intra-predicted ((i.e. if the base layer and the enhancement layer each define 4 by 4 pixel video blocks, upsampling of the base layer to define more pixels according to the spatial resolution of the enhancement layer results in the block boundaries of the base layer being different than those of the upsampled data. This observation can be exploited such that decisions regarding interpolation or nearest neighbor techniques may be based on whether the upsampled values correspond to edge pixel locations of the enhancement layer (i.e., block boundaries in the enhancement layer) and whether such locations also correspond to locations between block boundaries of the base layer.) [Ye: para. 0047]; (i.e. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer. For nearest neighbor techniques, the upsampled value is defined as that of the pixel location in the base layer that is in closest spatial proximity to the upsampled pixel location. According to this disclosure, by using interpolation for some specific conditions of the upsampling, and nearest neighbor copying for other conditions, the coding of enhancement layer video blocks may be improved) [Ye: para. 0023]. 
Ye does not explicitly disclose the following claim limitations (Emphasis added).
The scalable video encoder according to claim 18, wherein the base-layer intra prediction parameter is inserted in the set of intra prediction parameters for the current block if the neighboring block of the enhancement layer signal has not been intra-predicted.
However, in the same field of endeavor Ye’349 further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the base-layer intra prediction parameter is inserted in the set of intra prediction parameters for the current block if the neighboring block of the enhancement layer signal  ((i.e. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066]; (i.e. Using the header syntax element for block type as an example, even if a number of consecutive blocks have the same block type, conventional video encoders operating in VLC mode may send a 1-bit flag for each block to indicate that the block type is the same as the previous block. Thus, the conventional video encoder using VLC may encode at least one bit per block per syntax element to exploit the correlation of the header information among the blocks of the slice – Note: It is well known to one with ordinary skill in the arts that the value of this flag indicates whether or not the prediction mode of the neighboring blocks is included) [Ye’349: para. 0032]; (i.e. entropy encoding unit 46 encodes the blocks in a layered bitstream structure that includes a first sequence of bits, i.e., the header layer, that corresponds with the encoded header information of a plurality of video blocks of the slice and a second sequence of bits, i.e., the residual layer, that corresponds with the encoded residual information of the plurality of video blocks of the slice) [Ye’349: para. 0062]; (i.e. The header information may include, for example, a number of header syntax elements that identify particular characteristics of the current video block. One such header syntax element for a block being inter-coded may be one or more motion vectors of the current video block received from motion estimation unit 32. Other header syntax elements of the current video block may include, for example, a block type (inter or intra), a prediction mode (prediction directionality for intra-coded blocks or forward/bi-directional prediction for inter-coded blocks), partition size (16 by 16, 8 by 8, etc.), a coded block pattern (luma and/or chroma CBP), a delta QP, transform size and the like) [Ye’349: para. 0059]; (i.e. in a scalable video bitstream which includes one base layer bitstream and one or more enhancement layer bitstreams, the base layer bitstream may be coded in the form of block by block bitstream structure while the enhancement layer may be coded in the form of layered bitstream structure. Such an arrangement provides the benefits of backward compatibility for base layer bitstream (such as an existing H.264/ AVC decoder can decode the base layer) and higher coding efficiency for enhancement layer. In this case, entropy encoding unit 46 may include a flag within a coded unit header (e.g., a slice header or picture- or sequence level header) to indicate a type of bitstream structure, i.e., whether the bitstream is arranged in a layered structure or a block by block structure. In this manner, entropy coding unit 46 may utilize both layered encoded bitstream structures and block by block encoded bitstream structures, e.g., by dynamically switching between the structures) [Ye’349: para. 0066] 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye with Ye’349 to program the system to include the intra prediction parameters of the neighboring block or the co-located block into the set of parameter of the current block.  
Therefore, the combination of Ye and Ye’349 will improve the coding efficiency by removing the redundancy bits for coding header information of each individual blocks [Ye’349: para. 0032].  In addition, the performance of the system is also improved since there is no need to decode the intra prediction parameter for each individual blocks. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Patent Application Publication 2008/0165848 A1), (“Ye”), in view of Ye et al. (US Patent Application Publication 2009/0175349 A1), (“Ye’349”), in view of Wang (US Patent Publication 2012/0082222 A1), (“Wang”), further in view of Cha et al. (US Patent Publication 2007/0019726 A1), (“Cha”).

Regarding claim 7, Ye meets the claim limitations as set forth in claim 1.  Ye further meets the claim limitations as follow.  
The scalable video decoder according to claim 1, wherein the block-based (i.e. block-based video compression techniques) [Ye: para. 0003]  decoding unit (i.e. decoding system) [Ye: para. 0016] is configured to check whether the base-layer intra prediction parameter includes ((i.e. if the base layer and the enhancement layer each define 4 by 4 pixel video blocks, upsampling of the base layer to define more pixels according to the spatial resolution of the enhancement layer results in the block boundaries of the base layer being different than those of the up sampled data. This observation can be exploited such that decisions regarding interpolation or nearest neighbor techniques may be based on whether the upsampled values correspond to edge pixel locations of the enhancement layer (i.e., block boundaries in the enhancement layer) and whether such locations also correspond to locations between block boundaries of the base layer.) [Ye: para. 0047]; (i.e. In JD8, when a base layer video block is intra coded, its residual signal is reset to zero in the base layer residual image. This entails strong signal discontinuity across base layer residual blocks when the coding mode changes. Therefore, it may be beneficial to not apply interpolation between two base layer pixels if they belong to blocks with different coding modes) [Ye: para. 0111]; (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence.) [Ye: para. 0036]; (i.e. the ITU-T H.264 standard supports intra prediction in various block sizes, such as 16 by 16, 8 by 8, 4 by 4 for luma components, and 8x8 for chroma components) [Ye: para. 0043]) an angular intra prediction parameter. 
Ye, Ye’349 and Wang do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoder according to claim 1, wherein the block-based decoding unit is configured to check whether the base-layer intra prediction parameter includes an angular intra prediction parameter. 
However, in the same field of endeavor Cha further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. Intra-prediction modes 90 may not be associated with an angle of prediction) [Wang: para. 0132]; (i.e. the most probable mode can be calculated based on the directions of the extended directional intra-prediction as described above. However, in the case of the prediction mode based on the directions, adjacent blocks may have the same or similar values. For example, when the directions of the directional intra-prediction are defined based on the angles, as denoted as 101 in FIG. 7, a left block A, upper block B, and upper right block C may be similar or be related to one another such as they corresponds to a mode 4, mode 5, and mode 6, respectively, in the intra-prediction.) [Cha: para. 0049; Fig. 7]). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye, Ye’349, and Wang with Cha to program a processor to check if the intra prediction mode of the co-located block in the base layer is an angular intra prediction mode.  
Therefore, the combination of Ye, Ye’349, and Wang will enable the video coding process to select an appropriate intra prediction mode to improve the coding efficiency of the system [Ye’349: para. 0032].

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Patent Publication 2008/0165848 A1), (“Ye”), in view of Ye et al. (US Patent Application Publication 2009/0175349 A1), (“Ye’349”), in view of Wang (US Patent Publication 2012/0082222 A1), (“Wang”), in view of Borer (US Patent Publication 2007/0223582 A1), (“Borer”).

Regarding claim 11, Ye and Ye’349 meet the claim limitations as set forth in claim 1.  
Ye further meets the claim limitations as follow.  
The scalable video decoder according to claim 1 (i.e. scalable decoder) [Ye: para. 0374], wherein reconstructing the current block ((i.e. a video decoder to reconstruct) [Ye: para. 0033]; (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]; (i.e. a current video block) [Ye: para. 0051]) is based on a weighted average of the reconstructed base layer signal (i.e. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer. For nearest neighbor techniques, the upsampled value is defined as that of the pixel location in the base layer that is in closest spatial proximity to the upsampled pixel location. According to this disclosure, by using interpolation for some specific conditions of the upsampling, and nearest neighbor copying for other conditions, the coding of enhancement layer video blocks may be improved) [Ye: para. 0023]; (i.e. interpolation may involve the generation of a weighted average for an upsampled value, wherein the weighted average is defined between two or more values of the base layer) [Ye: para. 0046]; (i.e. an adaptive low-pass filter that adjusts the filtering strength depending on the nature and the magnitude of the base layer discontinuity may be applied to the base layer residual signal) [Ye: para. 0097]; ((i.e. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer. For nearest neighbor techniques, the upsampled value is defined as that of the pixel location in the base layer that is in closest spatial proximity to the upsampled pixel location. According to this disclosure, by using interpolation for some specific conditions of the upsampling, and nearest neighbor copying for other conditions, the coding of enhancement layer video blocks may be improved) [Ye: para. 0023]; (i.e. Instead of considering only the base layer pixel locations in determining whether to interpolate or use nearest neighbor copying for the upsampling, techniques described in this disclosure may consider upsampled pixel locations relative to block boundaries in the enhancement layer. The block boundaries in the enhancement layer may differ from the block boundaries of the base layer) [Ye: para. 0008]; (i.e. Furthermore, the base layer and the enhancement layer may have different definitions of coding block boundaries. For example, the base layer may define coding block boundary to be one pixel wide on each side, while the enhancement layer may define coding block boundary to be wider than one pixel on each side, or vice versa. It is noteworthy that the scope of this disclosure is not limited by the use of bilinear interpolation. The upsampling decision based on block alignment between the base layer and the enhancement layer may be applied to any interpolation scheme. The 2: 1 and 5:3 spatial ratios, as well as the corresponding block alignments for these ratios, and the corresponding weights given in the interpolation equations, are provided above as examples, but are not meant to limit the scope of this disclosure.) [Ye: para. 0094-0095]; (i.e. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer) [Ye: para. 0023]; (i.e. Furthermore, optional adaptive low-pass filters may be applied before or after upsampling to further alleviate the problem of signal discontinuity across base layer coding block boundaries) [Ye: para. 0027]).
Ye and Ye’349 do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoder according to claim 1, wherein reconstructing the current block is based on a weighted average of the reconstructed base layer signal and the enhancement layer internal prediction of the current block.
However, in the same field of endeavor Borer further discloses the claim limitations and the deficient claim limitations, as follows:
 and the enhancement layer internal prediction of the current block (i.e. In other embodiments, the mixing produces a weighted sum output αX+(1-α)Y where α is a weighting factor, X is the prediction of the image at the first quality level, and Y is the prediction of the image at the second quality level. In some cases, α depends on the first encoder quantisation factor and the second encoder quantisation factor. In some cases, the weighting factor is provided as  
                
                    α
                    =
                    
                        
                            1
                        
                        
                            1
                            +
                            
                                
                                    σ
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            
                                                x
                                            
                                        
                                    
                                
                                
                                    σ
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            
                                                y
                                            
                                        
                                    
                                
                            
                        
                    
                
            
where бx2 is the error between the signal carrying a representation of an image at a first quality level and a signal carrying a spatial domain representation of a prediction of the image at the first quality level and бy2 is the error between the signal carrying a representation of an image at second quality level and a signal carrying a spatial domain representation of a prediction of the image at the second quality level.) [Borer: para. 0037]; (i.e. In some cases, a depends on the
difference between the logarithm of the first encoder quantisation factor and the second encoder quantisation factor. In some embodiments, the encoding includes outputting a signal representing a from a look-up table when a signal representing the difference between the first encoder quantisation factor and the second encoder quantisation factor is input to the look-up table. In some embodiments, the encoding method embodiments, the weighting factor is provided as:  
                
                    α
                    =
                    
                        
                            1
                        
                        
                            1
                            +
                            
                                
                                    q
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            
                                                b
                                                a
                                                s
                                                e
                                            
                                        
                                    
                                
                                
                                    q
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            
                                                e
                                                n
                                                h
                                                a
                                                n
                                                c
                                                e
                                                m
                                                e
                                                n
                                                t
                                            
                                        
                                    
                                
                            
                        
                    
                
            
where qbase is the first encoder quantisation factor and qenhancement is the second encoder quantisation factor. In some embodiments, the first encoder quantisation factor is different from the second encoder quantisation factor and in some embodiments, the first encoder quantisation factor is greater than the second encoder quantisation factor.) [Borer: para. 0037]; 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Ye’349 with Borer to program a processor to apply appropriate weighting between the inter-layer prediction signal and the enhancement layer internal prediction signal based on the different spatial frequency components.  
Therefore, the combination of Ye and Ye’349 with Borer will improve the efficiency of the video coding process [Ye’349: para. 0032].

Regarding claim 17, Ye and Ye’349 meet the claim limitations as set forth in claim 12.  
Ye further meets the claim limitations as follow.  
The scalable video decoding method according to claim 12 (i.e. decoding process) [Ye: para. 0016], wherein reconstructing the current block ((i.e. a video decoder to reconstruct) [Ye: para. 0033]; (i.e. Video decoder 28 may comprise a combined base/enhancement decoder that decodes the video blocks associated with both base and enhancement layers, and combines the decoded video to reconstruct the frames of a video sequence) [Ye: para. 0036]; (i.e. a current video block) [Ye: para. 0051]) is based on a weighted average of the reconstructed base layer signal (i.e. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer. For nearest neighbor techniques, the upsampled value is defined as that of the pixel location in the base layer that is in closest spatial proximity to the upsampled pixel location. According to this disclosure, by using interpolation for some specific conditions of the upsampling, and nearest neighbor copying for other conditions, the coding of enhancement layer video blocks may be improved) [Ye: para. 0023]; (i.e. interpolation may involve the generation of a weighted average for an upsampled value, wherein the weighted average is defined between two or more values of the base layer) [Ye: para. 0046]; (i.e. an adaptive low-pass filter that adjusts the filtering strength depending on the nature and the magnitude of the base layer discontinuity may be applied to the base layer residual signal) [Ye: para. 0097]) and the enhancement layer internal prediction ((i.e. nearest neighbor) [Ye: para. 0046]; (i.e. prediction data) [Ye: para. 0072]) of the current block ((i.e. a current video block) [Ye: para. 0051]; (i.e. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer. For nearest neighbor techniques, the upsampled value is defined as that of the pixel location in the base layer that is in closest spatial proximity to the upsampled pixel location. According to this disclosure, by using interpolation for some specific conditions of the upsampling, and nearest neighbor copying for other conditions, the coding of enhancement layer video blocks may be improved) [Ye: para. 0023]; (i.e. Instead of considering only the base layer pixel locations in determining whether to interpolate or use nearest neighbor copying for the upsampling, techniques described in this disclosure may consider upsampled pixel locations relative to block boundaries in the enhancement layer. The block boundaries in the enhancement layer may differ from the block boundaries of the base layer) [Ye: para. 0008]; (i.e. Furthermore, the base layer and the enhancement layer may have different definitions of coding block boundaries. For example, the base layer may define coding block boundary to be one pixel wide on each side, while the enhancement layer may define coding block boundary to be wider than one pixel on each side, or vice versa. It is noteworthy that the scope of this disclosure is not limited by the use of bilinear interpolation. The upsampling decision based on block alignment between the base layer and the enhancement layer may be applied to any interpolation scheme. The 2: 1 and 5:3 spatial ratios, as well as the corresponding block alignments for these ratios, and the corresponding weights given in the interpolation equations, are provided above as examples, but are not meant to limit the scope of this disclosure.) [Ye: para. 0094-0095]; (i.e. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer) [Ye: para. 0023]; (i.e. Furthermore, optional adaptive low-pass filters may be applied before or after upsampling to further alleviate the problem of signal discontinuity across base layer coding block boundaries) [Ye: para. 0027]).
Ye and Ye’349 do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoding method according to claim 12, wherein reconstructing the current block is based on a weighted average of the reconstructed base layer signal and the enhancement layer internal prediction of the current block.
However, in the same field of endeavor Borer further discloses the claim limitations and the deficient claim limitations, as follows:
 and the enhancement layer internal prediction of the current block (i.e. In other embodiments, the mixing produces a weighted sum output αX+(1-α)Y where α is a weighting factor, X is the prediction of the image at the first quality level, and Y is the prediction of the image at the second quality level. In some cases, α depends on the first encoder quantisation factor and the second encoder quantisation factor. In some cases, the weighting factor is provided as  
                
                    α
                    =
                    
                        
                            1
                        
                        
                            1
                            +
                            
                                
                                    σ
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            
                                                x
                                            
                                        
                                    
                                
                                
                                    σ
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            
                                                y
                                            
                                        
                                    
                                
                            
                        
                    
                
            
where бx2 is the error between the signal carrying a representation of an image at a first quality level and a signal carrying a spatial domain representation of a prediction of the image at the first quality level and бy2 is the error between the signal carrying a representation of an image at second quality level and a signal carrying a spatial domain representation of a prediction of the image at the second quality level.) [Borer: para. 0037]; (i.e. In some cases, a depends on the
difference between the logarithm of the first encoder quantisation factor and the second encoder quantisation factor. In some embodiments, the encoding includes outputting a signal representing a from a look-up table when a signal representing the difference between the first encoder quantisation factor and the second encoder quantisation factor is input to the look-up table. In some embodiments, the encoding method embodiments, the weighting factor is provided as:  
                
                    α
                    =
                    
                        
                            1
                        
                        
                            1
                            +
                            
                                
                                    q
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            
                                                b
                                                a
                                                s
                                                e
                                            
                                        
                                    
                                
                                
                                    q
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            
                                                e
                                                n
                                                h
                                                a
                                                n
                                                c
                                                e
                                                m
                                                e
                                                n
                                                t
                                            
                                        
                                    
                                
                            
                        
                    
                
            
where qbase is the first encoder quantisation factor and qenhancement is the second encoder quantisation factor. In some embodiments, the first encoder quantisation factor is different from the second encoder quantisation factor and in some embodiments, the first encoder quantisation factor is greater than the second encoder quantisation factor.) [Borer: para. 0037]; 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Ye’349 with Borer to program a processor to apply appropriate weighting between the inter-layer prediction signal and the enhancement layer internal prediction signal based on the different spatial frequency components.  
Therefore, the combination of Ye and Ye’349 with Borer will improve the efficiency of the video coding process [Ye’349: para. 0032].   

Allowable Subject Matter
11.      Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.     The above-identified claim recites specific conditions for inserting either neighboring intra prediction parameter or the based-layer intra prediction parameter into the set of intra prediction parameters. There is no articulate reasoning to combine the prior arts to arrive in the context of the claim inventions. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications